cii




HonorableA, S. &&ton
Ccmty Juditer
AndersonCeunty
Palestine,Texas

Dear Sir:                         OpinionHo. O-4296
                                  Re: Nay the county tax a6s6666r-
                                      ooll6otoraccept prymentof oom-
                                  m6E sohooldistriqt*tax66where pay-
                                  m6nt Of 6tat6, awnty, and read di6-
                                  triOt tax66 is aOt mad6 at the 66me
                                  time?

       W6 have reoeivedand aonsideredyour requestfor an opinionfrem
this dspprtiaent.I% quote from your request:

%tay th6 061ptytax 666666or-coll6ctWaoc6ptpaymentof commonschool
dirtriottaF66~ifpaymentof State, countyand mad dictricttaxes is
not mad6 at the sams time?6

         Th# propositionsubmittedby you sa6ms to be coveredin Article
 73360,Revi6sd Civil Statutesof Texas. This departmentin OpinionNO.
'O-381has alreadypassedupon the authorityof th6 countyasssssor-col-
 leatorto acarpt paymentof cenmonschool district.  lxx66 without paymwnt
 of countyand state taxes.  In your requestyou have includedroad dis-
trict tax66 in additionto countyand 6t6t6 taxes. IV6think our opinion
Tlo.0481 and its conclusionsare applicableto the propositionsubitted
 here by you. Since the statuteis quotedin said opinionand the appli-
 aable rules of law ar6 disoussedtherein,w6 do not belive it is neces-
 rary to de 11yr6than to cite you to said opinion,a copy of which is
 enclosedfor your ccnsideration  and assistanoe.

        We trurt that in this manner we haw fully answeredyour inquiry.
                                              Yoursvery truly

APPROVEDJAN 28, 1942                   ATTORNEYGENERALOF TEXAS
/E/GR(T(TmSELL%%-
FIRSTASSISTANT                         By /s/ HaroldMcCracken
ATTORNEYGEWiRAL
Bb!:*j:egn           Approved                 HaroldMcCracken
W01.             OpinionCommittee                   Assistant
                     EyBWB
                     Chairman